DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 02 September 2021.
Claims 1-20 are pending and have been presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the new first parity data" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “write new first parity data” in line 10 and “create new first parity data” in line 13.  There are two instances of first parity data.  First it is not clear if these are both the same data.  Second, a lack of antecedent basis is created for the limitation “copy the new first parity data” since it is not clear which first parity data is being referenced.
Claims 2-8 are rejected as they are dependent upon claim 1 and fail to resolve the issued identified with respect to claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-7, 9-14 and 16-20 of U.S. Patent No. 11,126,378. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘378 patent as shown below.

11,126,378
17/465,391
1. A storage device, comprising: 
(A) a non-volatile storage unit, wherein a capacity of the non-volatile storage unit is divided into a plurality of zones, and wherein the non-volatile storage unit comprises a plurality of dies, each of the plurality of dies comprising a plurality of erase blocks; 
(B) a first volatile memory unit; 
(C) and a controller coupled to the non-volatile storage unit and the first volatile memory unit, the controller comprising a second volatile memory unit, wherein the controller is configured to: 
(G) set a maximum number of open and active zones; 
(H) receive one or more first commands to write data to one or more open and active zones of the plurality of zones; 
(I) receive one or more second commands to write data to a first zone, wherein the first zone is in a closed or resource conserved lower performance internal state; 
(J) change a least recently used open and active zone to the closed or resource conserved lower performance internal state; 
(K) and change the first zone to an open and active state.
5. The storage device of claim 1, 
(L) wherein the second volatile memory is a SRAM unit and the first volatile memory is a DRAM unit, and wherein the SRAM unit comprises one or more temporary locations for generating new parity data for the one or more first commands received and the one or more second commands received.

6. The storage device of claim 5, wherein the maximum number of open and active zones is determined based on a number of temporary locations in the SRAM unit.

7. The storage device of claim 6, wherein the controller is further configured to: 
(D) generate new first parity data for the first zone in a first temporary location in the SRAM unit; copy previous first parity data for the first open and active zone from the DRAM unit to a first location in the SRAM unit while generating the new first parity data; 
(E) update the previous first parity data with the new first parity data in the SRAM unit; 
(F) and copy the updated first parity data from the SRAM unit to the DRAM unit when a controller buffer area of the SRAM unit is filled to capacity, the controller buffer area temporarily storing data to be written to the non-volatile storage unit.
1. A storage device, comprising: 
(A) a non-volatile storage unit, wherein a capacity of the non-volatile storage unit is divided into a plurality of zones, and wherein the non-volatile storage unit comprises a plurality of dies, each of the plurality of dies comprising a plurality of erase blocks; 
(B) a first volatile memory unit having a first plurality of storage regions; 
(C) and a controller coupled to the non-volatile storage unit and the first volatile memory unit, the controller comprising a second volatile memory unit having a second plurality of regions, wherein the controller is configured to: 
(D) write new first parity data to a first region of the first plurality of regions; 
(E) update old first parity data in a second region of the first plurality of regions to create new first parity data; 
(F) and copy the new first parity data to a first region of the second plurality of regions.

2. The storage device of claim 1, 
(G) wherein the controller is further configured to set a maximum number of open and active zones.

3. The storage device of claim 1, wherein the controller is further configured to 
(H) receive one or more first commands to write data to one or more open and active zones of the plurality of zones.

4. The storage device of claim 1, wherein the controller is further configured to 
(I) receive one or more second commands to write data to a first zone, wherein the first zone is in a closed or resource conserved lower performance internal state.

5. The storage device of claim 4, wherein the controller is further configured to 
(J) change a least recently used open and active zone to the closed or resource conserved lower performance internal state.

6. The storage device of claim 5, wherein the controller is further configured to 
(K) change the first zone to an open and active state.

8. The storage device of claim 1, 
(L) wherein the second volatile memory is a SRAM unit and the first volatile memory is a DRAM unit.
Claim 2
Claim 7
9. A storage device, comprising: 
(A) a non-volatile storage unit, wherein a capacity of the non-volatile storage unit is divided into a plurality of zones, and wherein the non-volatile storage unit comprises a plurality of dies, each of the plurality of dies comprising a plurality of erase blocks; 
(B) a first volatile memory unit; 
(C) and a controller coupled to the non-volatile storage unit and the first volatile memory unit, the controller comprising a second volatile memory unit, wherein the controller is configured to: set a maximum number of open and active zones; receive one or more commands to write data to one or more open and active zones of the plurality of zones; generate new first parity data for a first open and active zone in a temporary location of one or more temporary locations in the second volatile memory unit; copy previous first parity data for the first open and active zone from the first volatile memory unit to a first location in the second volatile memory unit; and update the previous first parity data with the new first parity data in the second volatile memory unit, wherein an amount of time the generating the new first parity data, copying the previous first parity data, and updating the previous first parity data takes determines the maximum number of open and active zones.

10. The storage device of claim 9, wherein the controller is further configured to: 
(E) determine the first open and active zone is a least recently used zone of the open and active zones upon 
(D) receiving one or more second commands to write data to a second zone, the second zone being in a closed or resource conserved lower performance internal state; 
(F) change the first open and active zone to the closed or resource conserved lower performance internal state; and change the second zone to an open and active state.
9. A storage device, comprising: 
(A) a non-volatile storage unit, wherein a capacity of the non-volatile storage unit is divided into a plurality of zones, and wherein the non-volatile storage unit comprises a plurality of dies, each of the plurality of dies comprising a plurality of erase blocks; 
(B) a first volatile memory unit; 
(C) and a controller coupled to the non-volatile storage unit and the first volatile memory unit, the controller comprising a second volatile memory unit, wherein the controller is configured to: 
(D) receive one or more commands to write data to a closed first zone of the plurality of zones; 
(E) determine which open and active zone of the plurality of zones is a least recently used zone of the open and active zones upon receiving one or more commands; 
(F) close the least recently used zone; open the closed first zone; and write the data to the opened first zone.
Claims 11/12/13/14
Claims 10/11/12/13
16. A storage device, comprising: 
(A) a non-volatile storage unit, wherein a capacity of the non-volatile storage unit is divided into a plurality of zones, and wherein the non-volatile storage unit comprises a plurality of dies, each of the plurality of dies comprising a plurality of erase blocks; 
(B) a first volatile memory unit; 
(C) and a controller coupled to the non-volatile storage unit and the first volatile memory unit, the controller comprising a second volatile memory unit, the second volatile memory comprising one or more temporary locations, wherein the controller is configured to: 
(D) set a maximum number of open and active zones, wherein the maximum number of open and active zones is determined based on a number of temporary locations in the second volatile memory; 
(F) receive one or more first commands to write data to one or more open and active zones of the plurality of zones; 
(G) generate new first parity data for a first open and active zone in a first temporary location in the second volatile memory unit; 
(H) change a second open and active zone to a closed or resource conserved lower performance internal state upon receiving one or more second commands to write data to a closed zone; and change the closed zone to an open and active state.

17. The storage device of claim 16, wherein the controller is further configured to: 
(I) copy previous first parity data for the first open and active zone from the first volatile memory unit to a first location in the second volatile memory unit while generating the new first parity data; and update the previous first parity data with the new first parity data in the second volatile memory unit.

18. The storage device of claim 17, 
(E) wherein the maximum number of open and active zones is further determined based on an amount of time the generating the new first parity data, copying the previous first parity data, and updating the previous first parity data takes, and an amount of time it takes to change the second open and active zone to the closed or resource conserved lower performance internal state and to change the closed zone to an open and active state.
16. A storage device, comprising: 
(A) a non-volatile storage unit, wherein a capacity of the non-volatile storage unit is divided into a plurality of zones, and wherein the non-volatile storage unit comprises a plurality of dies, each of the plurality of dies comprising a plurality of erase blocks; 
(B) a first volatile memory unit; 
(C) and a controller coupled to the non-volatile storage unit and the first volatile memory unit, the controller comprising a second volatile memory unit, the second volatile memory comprising one or more temporary locations, wherein the controller is configured to: 
(D) set a maximum number of open and active zones, wherein the maximum number of open and active zones is determined based on a number of temporary locations in the second volatile memory, 
(E) wherein the maximum number of open and active zones is further determined based on an amount of time for generating new first parity data, copying previous first parity data, and updating the previous first parity data takes, and an amount of time it takes to change another open and active zone to a closed or resource conserved lower performance internal state and to change the closed zone to an open and active state.

17. The storage device of claim 16, wherein the controller is configured to: 
(F) receive one or more first commands to write data to one or more open and active zones of the plurality of zones; 
(G) generate the new first parity data for a first open and active zone in a first temporary location in the second volatile memory unit; c
(H) change a second open and active zone to the closed or resource conserved lower performance internal state upon receiving one or more second commands to write data to a closed zone; and change the closed zone to an open and active state.

18. The storage device of claim 17, wherein the controller is further configured to: 
(I) copy previous first parity data for the first open and active zone from the first volatile memory unit to a first location in the second volatile memory unit while generating the new first parity data; and update the previous first parity data with the new first parity data in the second volatile memory unit.
Claims 19/20
Claims 19/20


Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2021/0182202: (see [0029]-[0036]; [0069]-[0076]): discloses a storage device that is divided into multiple regions, determining how many open regions should be present, and storing data in the open regions.
2021/0149797: (see [0062]-[0068]; [0075]-[0085]; [0088]-[0094]; [0134]-[0163]): discloses a storage device that is divided into superblocks {equivalent to zones} for storing write data and retrieving data for a read request.  The superblocks can transition between open, closed and inactive.  The host supplies a command to trigger these transitions.
2012/0254174: (see [0032]-[0038]; [0045]-[0052]): discloses a file system being divided into multiple partitions, the partitions are swapped in and out of memory based on the read and write requests.  Partitions can be in an active or inactive state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136